           Case 1:20-cv-00384-NONE-SAB Document 22 Filed 04/12/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11   NORTH AMERICAN COMPANY FOR                     Case No. 1:20-cv-00384-NONE-SAB
     LIFE AND HEALTH INSURANCE,
12                                                  ORDER GRANTING STIPULATED
                    Plaintiff,                      REQUEST TO MODIFY SCHEDULING
13                                                  ORDER
             v.
14                                                  (ECF No. 21)
     MICHELLE SWALL,
15
                    Defendant.
16

17

18          On March 13, 2020, North American Company for Life and Health Insurance

19 (“Plaintiff”) filed this action. (ECF No. 1.) On June 23, 2020, the Court issued a scheduling
20 order setting among other deadlines, a non-expert discovery deadline of April 15, 2021. (ECF

21 No. 14.) On April 12, 2021, the parties filed a stipulated request to modify the non-expert

22 discovery deadline. (ECF No. 21.) The parties explain that due to scheduling issues, the parties

23 were unable to schedule a third party deposition prior to the deadline, and request an extension of

24 approximately thirty (30) days.      (Id.)   The Court finds good cause to grant the requested

25 modification.

26 / / /
27 / / /

28 / / /


                                                     1
         Case 1:20-cv-00384-NONE-SAB Document 22 Filed 04/12/21 Page 2 of 2


 1           Pursuant to the parties’ stipulation, IT IS HEREBY ORDERED that the scheduling order

 2 is modified as follows:

 3           1.      Non-Expert Discovery Deadline: May 13, 2021.

 4 All other dates and aspects of the scheduling order, as previously modified, shall remain in

 5 effect.

 6
     IT IS SO ORDERED.
 7

 8 Dated:         April 12, 2021
                                                       UNITED STATES MAGISTRATE JUDGE
 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                   2
